UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21617 THE QUIGLEY CORPORATION (Exact name of registrant as specified in its charter) Nevada 23-2577138 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Kells Building,621 Shady Retreat Road,Doylestown, Pennsylvania 18901 (Address of principal executive offices) (Zip Code) (215) 345-0919 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 1, 2009, there were 12,908,383 shares of common stock, $.0005 par value per share, outstanding. Table Of Contents TABLE OF CONTENTS Page No. PART I - Financial Information Item 1. Condensed Consolidated Financial Statements 3-14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 26 PART II - Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 27-28 Item 6. Exhibits 28 Signatures 29 2 Table Of Contents Part I. Financial Information Item 1. Condensed Consolidated Financial Statements THE QUIGLEY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2009 December 31, 2008 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 12,244,227 $ 11,956,796 Accounts receivable (net of doubtful accounts of $140,942 and $131,162) 1,796,372 4,523,519 Inventory, net 3,245,648 3,001,001 Prepaid expenses and other current assets 732,511 1,185,113 TOTAL CURRENT ASSETS 18,018,758 20,666,429 PROPERTY, PLANT AND EQUIPMENT – net 3,580,866 3,666,748 OTHER ASSETS: Other assets 35,454 35,454 TOTAL OTHER ASSETS 35,454 35,454 TOTAL ASSETS $ 21,635,078 $ 24,368,631 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 290,937 $ 693,839 Accrued royalties and sales commissions 3,633,887 3,791,519 Accrued advertising 1,092,438 1,306,341 Other current liabilities 1,043,003 803,054 TOTAL CURRENT LIABILITIES 6,060,265 6,594,753 COMMITMENTS AND CONTINGENCIES(Note 7) STOCKHOLDERS’ EQUITY: Common stock, $.0005 par value; authorized 50,000,000; Issued: 17,554,436 and 17,554,436 shares 8,777 8,777 Additional paid-in-capital 37,599,405 37,599,405 Retained earnings 3,154,790 5,353,855 Less: Treasury stock, 4,646,053 and 4,646,053 shares, at cost (25,188,159 ) (25,188,159 ) TOTAL STOCKHOLDERS’ EQUITY 15,574,813 17,773,878 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 21,635,078 $ 24,368,631 See accompanying notes to condensed consolidated financial statements 3 Table Of Contents THE QUIGLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2009 March 31, 2008 NET SALES $ 3,986,547 $ 5,305,034 COST OF SALES 1,634,334 1,735,516 GROSS PROFIT 2,352,213 3,569,518 OPERATING EXPENSES: Sales and marketing 2,024,155 2,232,241 Administration 2,289,845 2,508,206 Research and development 248,439 1,410,302 TOTAL OPERATING EXPENSES 4,562,439 6,150,749 LOSS FROM OPERATIONS (2,210,226 ) (2,581,231 ) INTEREST AND OTHER INCOME 11,161 136,265 LOSS FROM CONTINUING OPERATIONS BEFORE TAXES (2,199,065 ) (2,444,966 ) INCOME TAXES (BENEFIT) - - LOSS FROM CONTINUING OPERATIONS (2,199,065 ) (2,444,966 ) DISCONTINUED OPERATIONS: Gain on disposal of health and wellness operations - 736,252 Income from discontinued operations - 139,264 NET LOSS $ (2,199,065 ) $ (1,569,450 ) Basic earnings per common share: Loss from continuing operations $ (0.17 ) $ (0.19 ) Income from discontinued operations - 0.07 Net Loss $ (0.17 ) $ (0.12 ) Diluted earnings per common share: Loss from continuing operations $ (0.17 ) $ (0.19 ) Income from discontinued operations - 0.07 Net Loss $ (0.17 ) $ (0.12 ) Weighted average common shares outstanding: Basic 12,908,383 12,859,433 Diluted 12,908,383 12,859,433 See accompanying notes to condensed consolidated financial statements 4 Table Of Contents THE QUIGLEY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thre Months Ended March 31, 2009 March 31, 2008 NET CASH PROVIDED BY OPERATING ACTIVITIES $ 358,758 $ 1,010,338 INVESTING ACTIVITIES: Capital expenditures (71,327 ) (11,245 ) NET CASH FLOWS USED IN INVESTING ACTIVITIES (71,327 ) (11,245 ) FINANCING ACTIVITIES: Proceeds from exercises of options - 7,911 NET CASH FLOWS PROVIDED BY FINANCINGACTIVITIES - 7,911 CASH FLOWS FROM DISCONTINUED OPERATIONS: Gain from discontinued operations - (875,516 ) Proceeds from sale of discontinued operations - 1,000,000 NET CASH PROVIDED BY DISCONTINUED OPERATIONS - 124,484 NET INCREASE IN CASH 287,431 1,131,488 CASH & CASH EQUIVALENTS, BEGINNING OF PERIOD 11,956,796 15,133,546 CASH & CASH EQUIVALENTS, END OF PERIOD $ 12,244,227 $ 16,265,034 See accompanying notes to condensed consolidated financial statements 5 Table Of Contents THE QUIGLEY CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – ORGANIZATION AND BUSINESS The Quigley Corporation (the “Company”), organized under the laws of the state of Nevada, is engaged in the development, manufacturing, and marketing of homeopathic and health products that are being offered to the general public along with the research and development of potential prescription products. The Company is organized into three business segments: Cold Remedy, Contract Manufacturing and Ethical Pharmaceutical. For the fiscal periods presented, the majority of the Company’s revenues have come from the Company’s Cold Remedy segment. The Company’s principal cold-remedy product, Cold-EezeÒ, a zinc gluconate glycine formulation (ZIGG™) is an over-the-counter consumer product used to reduce the duration and severity of the common cold.The lozenge form of the product is manufactured by Quigley Manufacturing Inc. (“QMI”), a wholly owned subsidiary of the Company, which was formed following the acquisition of certain assets and assumption of certain liabilities of JoEl, Inc., the contract manufacturer of the lozenge product prior to October 1, 2004. In January 2001, the Company formed an Ethical Pharmaceutical segment which is now Quigley Pharma Inc. (“Pharma”), a wholly-owned subsidiary of the Company.The result of that segment’s research and development activity may enable the Company to diversify into the prescription drug market. On February 29, 2008, the Company sold Darius International Inc. (“Darius”) to InnerLight Holdings, Inc., whose major shareholder is Mr. Kevin P. Brogan, the then president of Darius.Darius marketed health and wellness products through its wholly-owned subsidiary, Innerlight Inc. that constituted the Health and Wellness segment of the Company.The terms of the sale agreement included a cash purchase price of $1,000,000 by InnerLight Holdings, Inc. for the stock of Darius and its subsidiaries without guarantees, warranties or indemnifications.See discussion in Note 3 to Condensed Consolidated Financial Statements. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The Condensed Consolidated Financial Statements include the accounts of the Company and its wholly owned subsidiaries. All inter-company transactions and balances have been eliminated.Effective March 31, 2004, the financial statements include consolidated variable interest entities (“VIEs”) of which the Company is the primary beneficiary (see discussion in Note 4, “Variable Interest Entity”).The business activity that gave rise to the VIE accounting was discontinued on March 31, 2008 and therefore this accounting requirement no longer impacts the financial statements of the Company. On February 29, 2008, the Company sold Darius, the former health and wellness segment of the Company.Results and balances associated with Darius are presented as discontinued operations in the Condensed Consolidated Statements of Operations and the Condensed Consolidated Statements of Cash Flows. These financial statements have been prepared by management without audit and should be read in conjunction with the Consolidated Financial Statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. In the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial position, consolidated results of operations and consolidated cash flows, for the periods indicated, have been made.The results of operations for the three months ended March 31, 2009 and 2008 are not necessarily indicative of the results to be expected for the entire year or any other period. Use of Estimates The Company’s Condensed Consolidated Financial Statements are prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America. In connection with the preparation of the Condensed Consolidated Financial Statements, the Company is required to make assumptions and estimates about future events, and apply judgments that affect the reported amounts of assets, liabilities, revenue, expenses and related disclosures. These assumptions, estimates and judgments are based on historical experience, current trends and other factors that management believes to be relevant at the time the Condensed Consolidated Financial Statements are prepared. Management reviews the accounting policies, assumptions, estimates and judgments on a quarterly basis to ensure the financial statements are presented fairly and in accordance with GAAP. However, because future events and their effects cannot be determined with certainty, actual results could differ from these assumptions and estimates, and such differences could be material. 6 Table Of Contents The Company is organized into three different but related business segments, Cold-Remedy, Contract Manufacturing and Ethical Pharmaceutical. When providing for the appropriate sales returns, allowances, cash discounts and cooperative incentive promotion costs, each segment applies a uniform and consistent method for making certain assumptions for estimating these provisions that are applicable to each specific segment. Traditionally, these provisions are not material to reported revenues in the Contract Manufacturing segment and the Ethical Pharmaceutical segment does not have any revenues. Provisions to these reserves within the Cold Remedy segment include the use of such estimates, which are applied or matched to the current sales for the period presented. These estimates are based on specific customer tracking and an overall historical experience to obtain an applicable effective rate. Estimates for sales returns are tracked at the specific customer level and are tested on an annual historical basis, and reviewed quarterly, as is the estimate for cooperative incentive promotion costs. Cash discounts follow the terms of sales and are taken by virtually all customers. Additionally, the monitoring of current occurrences, developments by customer, market conditions and any other occurrences that could affect the expected provisions for any future returns or allowances, cash discounts and cooperative incentive promotion costs relative to net sales for the period presented are also performed. Cash Equivalents The Company considers all highly liquid investments with an initial maturity of three months or less at the time of purchase to be cash equivalents.Cash equivalents include cash on hand and monies invested in money market funds. The carrying amount approximates the fair market value due to the short-term maturity of these investments. Inventory Valuation Inventory is valued at the lower of cost, determined on a first-in, first-out basis (FIFO), or market. Inventory items are analyzed to determine cost and the market value and appropriate valuation reserves are established. The consolidated financial statements include a specific reserve for excess or obsolete inventory of $1,025,358 and$1,200,803 as of March 31, 2009 and December 31, 2008, respectively.Inventories included raw material, work in progress and packaging amounts of approximately $894,000 and $975,000 at March 31, 2009 and December 31, 2008, respectively, with the remainder comprising finished goods. Property,
